Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 21 March 2022 has been entered. Claims 1-10, 12-14, 17-19, 21, 22, 25 and 29-33 have been cancelled. Claims 11, 20 and 27 have been amended.  Claims 11, 15, 16, 20, 23, 24, 26-28 and 34-36 are pending in the application.
Interview
Examiner thanks Ms. Evans for her time during the interview of Thursday, 19 May 2022 (summary attached) and notes that while a second non-final action was discussed, upon further consideration and review of past actions and responses a Final Rejection was deemed more appropriate.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues (p.6, at bottom – p.8) regarding the 35 USC §112 rejections of record that a disc made exclusively of elastomeric material is described in the specification as filed by employing selected quotes, particularly at the bottom of page 6. Examiner is unable to find the quotes, “the disc being coated” or “the disc comprising elastomeric rubber valve materials”. It is believed that the intent is to recite a selection from the full relevant verbiage of, “the diaphragm 202A and disc 204A may be comprised of elastomeric rubber valve materials coated with a thin layer of magnetic material” from paragraph [25]. A person of ordinary skill would read this as describing a diaphragm comprised of rubber, and a disc comprised of a thin layer of magnetic material. Alternatively, paragraph [24] describes “the diaphragm 202A and disc 204A may use magnetic materials embedded in an elastomeric matrix”. This still would not lead a person of ordinary skill to equate the “disc” described to this point and depicted in the figures (for example, Fig 2A) as being the entire diaphragm, because a “diaphragm and disc” (emphasis added) are still described as two elements – that is, a disc portion on a diaphragm – as opposed to describing, for example, the disc portion and the diaphragm being one and the same.
To be clear, the 35 USC §112 rejection is due to the fact that (for example) Claim 11 at lines 6-10 appears to interchangeably recite features of the diaphragm and disc, and indeed never explicitly recites the diaphragm.
Applicant argues (p.8) that the Examiner errs in the prior rejection, and Applicant again applies an alternative reading of the instant specification to the claim language.  Please see the discussion above.
Applicant argues (pp. 9-11) that the claims recite a device that is not anticipated by the prior art. Note that the claims merely require a narrowing and widening of a pathway, as is inherent in any valve as the valve member approaches and moves away from the valve seat, and a crossing of the pathway, as is also inherent as the valve member moves from the opened to closed position or vice versa. Applicant’s attempt to characterize Brandt as “pulling down” a valve member or to confine the fluid pathway to a bore that does not include the valve seat is not persuasive. This is merely reading the prior art differently, and does not change the basic nature or operation of such a valve. As noted below, the valve member of Brandt narrows and widens the pathway between features 22a and 12c while crossing this pathway between the open and closed states. Applicant’s own interpretation of the features of Brandt and the discussion of that versus the features of Applicant’s invention does not change the features of Brandt that read on the invention as claimed.
Applicant is cautioned that the apparent attempt to explicitly claim flow path details may result in 35 USC §112 rejections because only general discussions of flow path and basic schematic drawings were included in the application as filed, thus making it unclear that Applicant had possession of such details at the time of filing.
Applicant argues (p.10, para 3) that Brandt does not teach a portion that crosses a fluid pathway. Note that any diaphragm valve such as those being compared necessarily includes a valve member that must cross the fluid flow in order to control the flow. Applicant’s characterization of the valve member of Brandt being “pulled down” does not change this fact. Indeed, it is unclear from Applicant’s description – and particularly the schematics – that Applicant’s own invention does not, in fact, operate in much the same way.
Applicant argues (p.11, para 1) that the instant specification at paragraph [4] does not solve a particular problem. This paragraph was not relied upon to solve a particular problem, but instead to show that certain features are known in the art.
Applicant appears to argue (p.11, para 1) that other devices do not provide a force across a stroke length. It is unclear what design of solenoid would not provide a force across its stroke length.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 11, 20 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant appears to be attempting to rely on paragraph [25] of the instant specification to somehow convert the magnetic disc to include elastomers. Specifically, the claims recite an elastomeric portion comprising magnetic material and a disc coated with the magnetic material, where the disc is elastomeric rubber. This is not consistent with the instant description. As stated in paragraph [25], the disc (204A) is still present, and therefore is read as being in the same relative shape and configuration as the other embodiments. This means that the diaphragm (202A) is read as being comprised of an elastomer, while the magnetic layer (204A) is read as being comprised of magnetic materials. Note, too, that the closing sentence reads that the “magnetic fiber coating may be utilized in place of an embedded magnetic/steel disc”. In other words, a person of ordinary skill would not read the coating as suddenly expanding beyond the size of the disc as depicted and described within the remainder of the instant description, nor would one reasonably expect the disc to be comprised of elastomer except in the case of the matrix described in paragraph [24], which of course is in no way a coating or layer.  Please see also the 35 USC §112(b) rejection, below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding the above claims, the interchanged use of the term “disc” for an elastomer (see for example Claim 11, lines 6-10 and particularly lines 9-10), when the specification depicts and describes the disc as being the magnetic portion only and the diaphragm as being comprised of the elastomer material, is confusing, making it difficult if not impossible to determine the metes and bounds of that which Applicant considers to be the invention.

Claims 15-16, 23, 24, 26, 28 and 34-36 are rejected as depending from indefinite claims.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 15 – 19, 34, 35 and 36, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, Jr. (4,579,137, hereinafter “Brandt”) in view of Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”).

Regarding Claim 11 as best understood, Brandt teaches a valve (Fig 1) with “a housing (12),
 …an electromagnet (26) contained by the housing (12) and configured to activate and deactivate (inherent); an elastomeric portion (at 22, 22a) comprising a layer of a single magnetic material or an alloy and a disc (feature 22a and col 2, ll 39-41; the membrane is at least disc-shaped) being coated with the layer of the single magnetic material or the alloy (the placement of feature 22a against feature 22 is read as a “coating” forming a layer similar to Applicant’s “disc” of coating described at para [25]; see also “Response to Arguments”, prior action) the layer of the single magnetic material or the alloy being configured to interact with the electromagnet (26), and the disc (22, 22a) comprising elastomeric
…valve materials; and a pathway (at 12c) between the housing (12) and the elastomeric portion (at 22, 22a), wherein activation and deactivation of the electromagnet (26) causes the elastomeric portion (at 22, 22a) to be attracted and repelled thereby respectively narrowing and widening the pathway (that is, between 22 and 12c; hereinafter “at 22, 12c”) and adjusting fluid flow along the pathway (due to the narrowing and widening of same), wherein, in accordance with the activation and the deactivation of the electromagnet (26), the layer of the single magnetic material or the alloy (22a): is repelled (by the elasticity of 22) from the housing (at 12c) in response to the deactivation of the electromagnet (26) to cause the elastomeric portion (at 22, 22a) to retract across (by the elasticity of 22; see also “Response to Arguments”, prior action) and open the pathway (at 22, 12c), and is attracted to the housing (at 12c; see also flux arrows 28) in response to the activation of the electromagnet (26) to cause the elastomeric portion (at 22, 22a) to cross and seal the pathway (at 22, 12c; see again the “Response to Arguments”, prior action), wherein the interaction between the layer of the single magnetic material or the alloy (22a) and the electromagnet (26) provides a force across a stroke length of the elastomeric portion (at 22, 22a, as is inherent in the operation of a solenoid valve).”
Brandt does not teach the valve being contained in a surgical cassette. However, this limitation is read as mere intended use. The intended use must result in a structural difference to be patentably distinct. Here, no structural difference is evident.
Alternatively, AAPA teaches that it is known to apply a valve within a surgical cassette.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by Brandt in a surgical cassette as taught by AAPA in order to yield the predictable result of controlling flow or pressure within the surgical cassette.
Note that the term “elastomeric” (that is, elastomer-like as opposed to a  specific material), which is not defined within the instant specification, nor is it defined by usual references such as the Merriam-Webster Dictionary, is read as merely possessing some type of flexibility as noted in instant paragraph [6]. Note, too, that use of a given material does not render an invention patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the membrane of Brandt from rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [6-7], Applicant has not disclosed any criticality for the claimed limitations.
Such suitability could be determined by lower sensitivity requirements and a need to reduce costs.

Brandt further teaches a valve in which:

Regarding Claims 15 and 16, “the pathway (Brandt, at 12c) is an air (see col 2, ll 29-31; air is a type of fluid) pathway.”

Regarding Claim 34, “the elastomeric portion (22, 22a) comprises a diaphragm (22) comprising the elastomeric rubber valve materials (see discussion of Claim 11).”

Regarding Claim 35, Brandt does not specifically teach magnetic fiber.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply substitute magnetic fibers for the magnetic disc of Brandt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph [25], applicant has not disclosed any criticality for the claimed limitations. Instead, Applicant merely introduces the fibers as an equivalent alternative to or form of a steel disc.

Regarding Claim 36, the device of Brandt would necessarily or inherently compress the rubber of the valve materials when actuated.
Official Notice is hereby taken that rubber is known to compress when pressure is applied.

Claim(s) 20, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, Jr. (4,579,137, hereinafter “Brandt”) in view of Sorensen et al (9,561,321), and further in view of Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”). 

Regarding Claim 20, when making and/or using the device (as in the valve at Fig 1) of Brandt, one necessarily performs the step(s) of “attracting the layer of the single magnetic material or the alloy (22a) to the electromagnet (26) to cause the elastomeric portion (at 22, 22a) to cross and seal the pathway (at 22, 12c; see again the “Response to Arguments”, prior action) in response to activation of the electromagnet (26); and repelling (via its elasticity) the layer of the single magnetic material or the alloy (22a) from the electromagnet (26) to cause the elastomeric portion (at 22, 22a) to retract across and open a fluid pathway (at 22, 12c; see again the “Response to Arguments”, prior action) in response to deactivation of the electromagnet (26)
… wherein the interaction between the layer of the single magnetic material or the alloy (22a) and the electromagnet (26) provides a force across a stroke length of the elastomeric portion (at 22, 22a, as is inherent in the operation of a solenoid valve), wherein activation and deactivation of the electromagnet (26) causes the elastomeric portion (at 22, 22a) to be attracted and repelled thereby respectively narrowing and widening the pathway (that is, between 22 and 12c; hereinafter “at 22, 12c”) and adjusting fluid flow along the pathway (due to the narrowing and widening of same)”. 
Brandt does not teach the valve being contained in a surgical cassette. However, this limitation is read as mere intended use. The intended use must result in a structural difference to be patentably distinct. Here, no structural difference is evident.
Alternatively, AAPA teaches that it is known to apply a valve within a surgical cassette.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by Brandt in a surgical cassette as taught by AAPA in order to yield the predictable result of controlling flow or pressure within the surgical cassette.
Brandt does not teach valve control via a console.
Sorensen teaches (at least at col 1, ll 45-55, col 2, ll 6-11, 43-54 and 55-60) that it is known to control flow (“position being at least partially indicative of at least one parameter”: flow) using a surgical console.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by Brandt in a console controlled system such as that taught by Sorensen in order to yield the predictable result of controlling flow or pressure within the system.

When making and/or using the device of Brandt, one necessarily performs further step(s) in which:

Regarding Claims 23 and 24, “the pathway (Brandt, at 12c) is an air (see col 2, ll 29-31; air is a type of fluid) pathway.”

Regarding Claim 26, “attracting and repelling respectively causes narrowing and widening of the pathway (Brandt, at 12c) to adjust fluid flow.”

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”) in view of Brandt, Jr. (4,579,137, hereinafter “Brandt”).

Regarding Claim 27, AAPA teaches (para [4]) a valve system with “a cassette comprising a fluid channel (“a tubing cassette…and one or more valves”)”.
AAPA does not discuss a specific valve structure, other than to discuss a generalized solenoid with an armature. Please note that the instant invention is also read as a solenoid valve – that is, an electromagnetically operated valve with an armature in the form of a disc.
Brandt teaches “an elastomeric portion (22, 22a) comprising a layer of a single magnetic material or an alloy and a disc (feature 22a and col 2, ll 39-41; the membrane is at least disc-shaped) being coated with the layer of the single magnetic material or the alloy (the placement of feature 22a against feature 22 is read as a “coating” forming a layer similar to Applicant’s “disc” of coating described at para [25]; see also “Response to Arguments”, prior action), the layer of the single magnetic material or the alloy being configured to interact with the electromagnet (26), and the disc (22a) comprising elastomeric 
…valve materials; and an electromagnet (26) configured to activate and deactivate (inherent), wherein the layer of the single magnetic material or the alloy (22a): is repelled (by the elasticity of 22) from the electromagnet (26) in response to the deactivation of the electromagnet to cause the elastomeric portion to retract across (by the elasticity of 22; see also “Response to Arguments”, above) and open the fluid channel (that is, between 22 and 12c; hereinafter “at 22, 12c”), and is attracted to the electromagnet (26) in response to the activation of the electromagnet to cause the elastomeric portion to cross and seal the fluid channel (at 22, 12c; see again the “Response to Arguments”, prior action), wherein the interaction between the layer of the single magnetic material or the alloy (22a) and the electromagnet (26) provides a force across a stroke length of the elastomeric portion (at 22, 22a, as is inherent in the operation of a solenoid valve), and wherein activation and deactivation of the electromagnet (26) causes the elastomeric portion (at 22, 22a) to be attracted and repelled thereby respectively narrowing and widening the fluid channel (that is, between 22 and 12c; hereinafter “at 22, 12c”) and adjusting fluid flow along the fluid channel (due to the narrowing and widening of same).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of AAPA to include the solenoid structure of Brandt using simple substitution of one known element for another. Such substitution would be made to effect actuation of the valve in a known manner in order to achieve the expected outcome of controlling fluid flow through the valve.
Note that the term “elastomeric” (that is, elastomer-like as opposed to a  specific material), which is not defined within the instant specification, nor is it defined by usual references such as the Merriam-Webster Dictionary, is read as merely possessing some type of flexibility as noted in instant paragraph [6]. Note, too, that use of a given material does not render an invention patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the membrane of Brandt from rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [6-7], Applicant has not disclosed any criticality for the claimed limitations.
Such suitability could be determined by lower sensitivity requirements and a need to reduce costs.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”) in view of Brandt, Jr. (4,579,137, hereinafter “Brandt”) as applied to Claim 27, above, and further in view of Sorensen et al (9,561,321).

Regarding Claim 28, AAPA in view of Brandt teaches control of flow by activating and deactivating an electromagnet (AAPA, a “solenoid” is discussed as controlling valve actuation).
AAPA as modified by Brandt does not explicitly teach electromagnetic valve control via a console, though it is believed that this is the type of system to which Applicant is referring in the “Field of the Invention” section.
Sorensen teaches (at least at col 1, ll 45-55, col 2, ll 6-11, 43-54 and 55-60) that it is known to control a valve (“vent valve”) using a surgical console.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by AAPA in view of Brandt using a console controlled system such as that taught by Sorensen in order to yield the predictable result of controlling flow or pressure within the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753